HALL, Judge.
The appellant challenges his judgment and sentence for two counts of armed robbery. He argues that the trial court erred in departing from the presumptive guidelines sentence without providing valid reasons for departure in writing.
The appellant’s scoresheet reveals that the appellant scored 139 points, falling into the five and one-half to seven years’ recommended range. His sentence was bumped up to the next higher cell for violation of community control, which has a recommended range of seven to nine years and a permitted range of five and one-half to twelve years’ incarceration. The trial court sentenced the appellant to two concurrent terms of twelve years’ incarceration.
Under the revised Rules of Criminal Procedure 3.701 and 3.988, effective July 1, 1988, a trial court may sentence a defendant beyond the recommended range without providing written reasons for departure if the sentence falls within the permitted range. See Florida Rules of Criminal Procedure Re: Sentencing Guidelines, 522 So.2d 374 (Fla.1988); § 921.0015, Fla. Stat. (Supp.1988).
As the appellee argues, the twelve-year sentence imposed by the trial court was within the permitted range of the guidelines and, therefore, is not a departure sentence requiring supporting written reasons.
Accordingly, we affirm the appellant’s judgment and sentence.
SCHOONOVER, A.C.J., and THREADGILL, J., concur.